            Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SETH WILLIAMS,                                     :
     Petitioner                                    :
                                                   :     No. 1:10-cr-341
       v.                                          :
                                                   :     (Judge Kane)
UNITED STATES OF AMERICA,                          :
     Respondent                                    :

                                       MEMORANDUM

       Before the Court is Petitioner Seth Williams (“Petitioner”)’s motion to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C. § 2255. (Doc. No. 179.) For the reasons that

follow, the Court will deny Petitioner’s motion.

I.     BACKGROUND

       On March 21, 2013, the Court sentenced Petitioner to a term of imprisonment of three

hundred and sixty (360) months followed by a term of supervised release of three (3) years after

Petitioner was found guilty of possession with the intent to distribute cocaine and cocaine base;

possession of a firearm during a drug trafficking offense; and possession of a firearm by a

previously convicted felon. (Doc. No. 155.) Petitioner filed a notice of appeal on March 28,

2013 (Doc. No. 157), and the United States Court of Appeals for the Third Circuit later affirmed

the judgment of conviction and sentence (Doc. Nos. 169, 170). The facts underlying Petitioner’s

arrest and conviction are well known to the Court and were summarized by the Third Circuit on

appeal as follows:

       On October 5, 2010, police officers responded to reports of a robbery at Williams’s
       apartment. The officers surrounded the apartment and three individuals
       surrendered. Williams, whose hands and feet were bound with duct tape, was the
       apparent victim of the robbery. While conducting a protective sweep of Williams’s
       apartment, officers noted a strong smell of marijuana and, once a warrant was
       obtained, searched the apartment. Officers found $6,960 in cash, three loaded
       handguns, three boxes of ammunition, small packets of marijuana, cocaine base,
         Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 2 of 15




       small 4 glassine baggies, a razor blade, a spoon, and a digital scale. Before trial, the
       District Court held a two day suppression hearing but denied Williams’s motion to
       suppress, finding the initial cursory search to be a justified protective sweep and
       the subsequent search executed according to a valid search warrant. At trial, the
       Government presented various witnesses, including a witness who testified she
       arranged the robbery, had seen Williams selling cocaine, and had traveled with him
       to buy cocaine in New York, and a witness who testified he sold Williams one of
       the guns found in his apartment. The officers who responded to the robbery testified
       to the strong odor or marijuana, the process of obtaining a search warrant, and what
       they found during execution of the warrant. The Government offered expert
       testimony regarding the laboratory analysis of the drugs found in Williams’s
       apartment and the interstate element of the drugs, guns, and ammunition found in
       the apartment. On September 27, 2012, the jury found Williams guilty of all but the
       user of a controlled substance in possession of a firearm charge. Williams was
       designated as a career offender because he was at least 18 when he committed the
       instant offense, the instant offense was a felony controlled substance offense, and
       he had two prior felony controlled substance convictions, and he was sentenced on
       March 21, 2013, to an aggregate term of 360 months in prison.

See United States v. Williams, 570 F. App’x 137, 139 (3d Cir. 2014).

       Following the Third Circuit’s affirmance of his conviction, Petitioner filed a motion to

vacate his sentence pursuant to 28 U.S.C. § 2255. (Doc. No. 171.) The Clerk of Court received

Petitioner’s motion on September 14, 2015. (Id.) The next day, the Court issued an Order

directing Petitioner to complete and file a Notice of Election form within forty-five (45) days of

the date of that Order. (Doc. No. 174.) On October 26, 2015, the Court received an unsigned

copy of the Notice of Election form with a checkmark next to the option reading, “I have labeled

my motion as a motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255. I choose

to withdraw my motion so that I may file one, all-inclusive motion under 28 U.S.C. § 2255

within the one-year limit for filing such a motion.” (Doc. No. 175 at 1-2.) Along with the

Notice of Election form, Petitioner included a typewritten note indicating his “confusion about

which election is best.” (Id. at 3.) On March 21, 2016, Defendant filed the instant motion to

vacate pursuant to 28 U.S.C. § 2255, which is identical to the previously-filed petition. (Doc.

No. 179.) The Court ultimately determined that principles of equitable tolling applied to the

                                                  2
          Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 3 of 15




instant motion, deemed the motion timely, and directed the Clerk of Court to serve a copy on the

Government. (Doc. No. 188.)

        In his pending motion to vacate, Petitioner asserts that he was deprived of ineffective

assistance of counsel in various regards. (Doc. No. 179.) Though Petitioner was represented by

three (3) separate court-appointed attorneys from the time of his arrest through sentencing, he

has clarified that his ineffective assistance claims relate to the representation of his trial and

sentencing counsel, Anne Gingrich Cornick. (Doc. No. 207.) Specifically, Petitioner asserts the

following claims regarding Ms. Cornick’s representation:

        Ground One:       Counsel provided ineffective assistance by allowing Petitioner’s
                          trial to be continued;

        Ground Two:       Counsel provided ineffective assistance by failing to timely
                          inform the Government that Petitioner wanted to accept a plea
                          agreement and failing to properly inform Petitioner of his
                          sentencing exposure;

        Ground Three: Counsel provided ineffective assistance by failing to advocate on
                      Petitioner’s behalf at sentencing with regard to Petitioner’s
                      designation as a career offender;

        Ground Four:      Counsel provided ineffective assistance by failing to argue for a
                          jury instruction on the element of possession, or, in the alternative,
                          by failing to object to the jury instruction the Court provided on
                          possession;

        Ground Five:      Counsel provided ineffective assistance by failing to adequately
                          investigate the charges against Petitioner and consult with
                          Petitioner, leading to a failure to call favorable witnesses; and

        Ground Six:       Counsel provided ineffective assistance by failing to question a
                          juror about the juror’s impartiality or object to the juror’s
                          continued service after the juror overheard comments in the
                          elevator between the prosecutor and another attorney.

(Doc. No. 207 at 2-3.)




                                                   3
         Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 4 of 15




       The Court held an evidentiary hearing on this matter on October 23, 2020. (Doc. No.

256.) Petitioner’s counsel filed a brief in support of his motion to vacate on December 7, 2020.

(Doc. No. 261.) After being granted an extension of time to file a response (Doc. No. 262), the

Government filed its brief in opposition on January 4, 2021 (Doc. No. 264). Petitioner did not

file a reply, and, as the time for filing one has expired, the motion is now ripe for disposition.

II.    LEGAL STANDARD

       Under 28 U.S.C. § 2255(a), a federal prisoner may file a motion requesting that the

sentencing court vacate, set aside, or correct his sentence on the basis “that the sentence was

imposed in violation of the Constitution or laws of the United States, or that the [C]ourt was

without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.” See 28 U.S.C. § 2255(a).

However, Section 2255 does not afford a remedy for all errors that may have been made at trial

or during sentencing. See United States v. Essig, 10 F.3d 968, 977 n.25 (3d Cir. 1993) (citing

United States v. Addonizio, 442 U.S. 178, 185 (1979)). Rather, Section 2255 is implicated only

when the alleged error raises “a fundamental defect which inherently results in a complete

miscarriage of justice.” See Addonizio, 442 U.S. at 185. Under the Antiterrorism and Effective

Death Penalty Act (“AEDPA”), a petitioner has one year from the time his conviction becomes

final to file a Section 2255 motion. See 28 U.S.C. § 2244.

       In order to establish entitlement to relief, a collateral attack of a sentence based upon a

claim of ineffective assistance of counsel must meet a two-part test established by the Supreme

Court in Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984). See George v. Sively, 254

F.3d 438, 443 (3d Cir. 2001). The first Strickland prong requires Petitioner to “establish first

that counsel’s performance was deficient.” See Jermyn v. Horn, 266 F.3d 257, 282 (3d Cir.



                                                  4
         Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 5 of 15




2001). This prong requires Petitioner to show that counsel made errors “so serious” that counsel

was not functioning as guaranteed under the Sixth Amendment. See id. To that end, Petitioner

must demonstrate that counsel’s representation fell below an objective standard of

reasonableness under prevailing professional norms. See id. (citing Strickland, 466 U.S. at 688).

However, “[t]here is a ‘strong presumption’ that counsel’s performance was reasonable.” See id.

       Under the second Strickland prong, Petitioner “must demonstrate that he was prejudiced

by counsel’s errors.” See id. This prong requires Petitioner to show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” See id. (quoting Strickland, 466 U.S. at 694). Reasonable probability is defined

as “a probability sufficient to undermine confidence in the outcome.” See id. (quoting

Strickland, 466 U.S. at 694).

III.   DISCUSSION

       As noted, supra, Petitioner asserts six claims of ineffective assistance of counsel. The

Court considers each of these in turn.

       A.      Ineffective Assistance of Counsel

               1.      Ground One: Allowing the Trial to be Continued

       Petitioner first contends that Ms. Cornick rendered ineffective assistance by “allowing”

his trial to be continued, which Petitioner asserts “provided the [G]overnment with the

opportunity to obtain favorable witness testimony that otherwise would not have been available

if the trial had not been continued.” (Doc. No. 207 at 2.) As an initial matter, the Court notes

that Petitioner’s briefing contains neither arguments nor factual allegations in support of such an

assertion. The record indicates that Petitioner’s trial was continued on seven (7) occasions by

Petitioner’s first two (2) court-appointed attorneys—neither of whom Petitioner alleges were



                                                 5
          Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 6 of 15




ineffective in their representation—and only once by Ms. Cornick. (Doc. Nos. 20, 34, 47, 55,

65, 88, 91.) Ms. Cornick testified at the evidentiary hearing that she was unaware of the

Government developing any additional evidence in the limited period between when she moved

for a continuance and the rescheduled trial date of July 9, 2012, and further testified that she was

prepared to proceed with trial in July. (Doc. No. 258 at 66-67.) Further, the record reflects that

it was Petitioner, on his own behalf, who insisted that trial not proceed as scheduled on July 9,

2012, resulting in a continuance to September 2012. (Doc. No. 116.) Indeed, Petitioner sought

to delay trial yet again in September 2012, but the Court denied his request for any further

continuance. (Doc. No. 163 at 15.)

        Upon review of the record and the applicable law, the Court finds that Petitioner’s first

claim for ineffectiveness lacks merit. First, the Court notes that Ms. Cornick was appointed as

Petitioner’s counsel merely six (6) weeks prior to her filing her first and only motion for a

continuance on behalf of Petitioner, who has otherwise made no argument to support a finding

that this strategic decision was unreasonable. See Rolan v. Vaughn, 445 F.3d 671, 681-82 (3d

Cir. 2006) (noting that “counsel’s strategic choices will not be second-guessed by post-hoc

determinations that a different trial strategy would have fared better”). Even if Petitioner had

demonstrated that Ms. Cornick’s request for a continuance was unreasonable, Petitioner has

provided no evidence that he was prejudiced by the resulting delay, i.e., from May 7, 2012 until

July 9, 2012. The Court finds no support in the record for Petitioner’s assertion that the

Government developed additional evidence and witnesses against Petitioner during this brief

delay, nor does Petitioner clarify what evidence the Government presented at trial that it did not

already have prior to Ms. Cornick’s request for a continuance. Accordingly, Petitioner is not

entitled to relief on this basis.



                                                 6
         Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 7 of 15




               2.      Ground Two: Errors Regarding Plea Agreement and Sentencing
                       Exposure

       As to his second ground for relief, Petitioner submits that counsel was ineffective in the

following ways: (1) failing to timely inform the Government that Petitioner wanted to accept a

plea agreement; (2) failing to properly inform Petitioner of his sentencing exposure; and (3)

incorrectly advising Petitioner that he faced a lower sentence following conviction at trial than he

received. (Doc. No. 207 at 3.) Petitioner argues that the Government offered a negotiated plea

agreement for a five-year (5) term of imprisonment to his first court-appointed counsel, and that

he wanted to accept it, but was never afforded an opportunity to do so. (Doc. No. 258 at 5-6.)

At the evidentiary hearing, Petitioner testified that he did not want to proceed to trial but did so

because Ms. Cornick gave him the impression that she could “win at trial.” (Id. at 7, 10, 35.)

Petitioner further testified that Ms. Cornick did not explain his potential sentencing exposure

accurately and erroneously informed him that he faced a maximum sentence of fifteen (15)

years’ imprisonment. (Id. at 9, 30.)

       It is clearly established that defense counsel “has a duty to communicate formal offers

from the prosecution to accept a plea on terms and conditions that may be favorable to the

accused.” See Missouri v. Frye, 566 U.S. 134, 145 (2012). To this end, counsel must advise a

client in such a way that the client can “make a reasonably informed decision whether to accept a

plea offer.” See United States v. Day, 969 F.2d 39, 43 (3d Cir. 1992). Potential sentencing

exposure is a factor that must be discussed during this advisory process. See United States v.

Bui, 795 F.3d 363, 367 (3d Cir. 2015). Where counsel’s advice leads to the rejection of a plea

offer, a defendant must demonstrate that but for the advice, the offer would have been presented

to the court. See Lafler v. Cooper, 566 U.S. 156, 164 (2012).




                                                  7
         Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 8 of 15




       Ms. Cornick testified at the evidentiary hearing that the only plea agreement offered by

the Government was an agreement for a flat ten-year term of imprisonment in exchange for

Petitioner’s plea of guilty to a charge of possession with intent to distribute crack cocaine. (Doc.

No. 258 at 50.) Further, Ms. Cornick testified that she had multiple conversations with

Petitioner—both in-person and in written correspondence—where she discussed his sentencing

exposure and the ten-year plea agreement. (Id. at 52-56, 58, 61, 67, 71, 72.) Documentary

evidence in the record includes Ms. Cornick’s written correspondence with Petitioner prior to the

July 2012 trial date, wherein she explicitly refers to his potential sentencing exposure and the

availability of a plea agreement on multiple occasions. See, e.g., (Doc. Nos. 257-1, 257-4, 257-

5.) For example, Ms. Cornick, in recapping an in-person conversation with Petitioner, wrote on

June 19, 2012 that:

       We reviewed the four counts against you, and discussed the mandatory penalties
       and likely guidelines that will be associated with each charge should you be found
       guilty at trial. I explained to you that your guidelines will likely go to life, and you
       expressed that you had reviewed these issues with your previous attorneys and that
       you did not wish to discuss them further. I informed you that the Government will
       likely file notice that it will be seeking enhancements of the mandatory terms on
       the firearms charges, which you were not willing to discuss in any detail with me.
       . . . I understand that you are committed to going forth with a trial. As I explained,
       that is your absolute right to decide. I will reiterate that there is an option for you
       to plead rather than go to trial, which could result in a much lesser sentence than
       what you could receive if you are found guilty. It is my duty as your attorney to
       explain that to you, and to be sure you understand that. If you have any questions
       regarding these options and the mandatory versus guideline sentences associated
       with your charges, I urge you to let me know immediately.

(Doc. No. 257-1 at 1, 4) (emphasis added). Similarly, on July 8, 2012, in a letter Ms. Cornick

indicated she would be hand delivering to Petitioner, she wrote:

       I believe it is to your benefit to consider the plea offer that remains on the table. I
       am adding this addendum to the previous letter I wrote to you discussing the lengthy
       sentences you would be facing if convicted, so that you can consider the plea offer
       on the table in direct light of the possible consequences of conviction at trial. The
       plea offer on the table is still for a flat 10 years. As you and I have discussed

                                                  8
          Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 9 of 15




        previously, your guidelines at counts 1, 3, and 4 will go up to life in prison. The
        mandatory sentences we have discussed are only the bottom of what a judge could
        choose to sentence you to.

(Doc. No. 257-5 at 1) (emphasis added).

        As an initial matter, Petitioner’s assertion that there was ever a plea agreement for five

(5) years is unsupported by the record. Indeed, the Government flatly denies that such a plea

offer ever existed and insists that the only plea agreement ever offered was for ten years, and

Petitioner has provided no evidence of the existence of any such agreement. (Doc. No. 264 at

21-22.) Further, Petitioner has provided no evidence that he was misinformed regarding his

sentencing exposure. Ms. Cornick’s testimony at the evidentiary hearing, as well as the written

correspondence documenting conversations she had with Petitioner prior to trial, indicate that

she clearly understood that Petitioner faced a potential sentence up to life in prison if convicted

of all charges at trial and communicated that fact to Petitioner on multiple occasions. Further, it

is clear from the record that it was Petitioner who insisted on going to trial despite the severity of

his sentencing exposure, whereas it was Ms. Cornick who had urged him to consider accepting

the plea agreement. In light of the record evidence, the Court cannot credit Petitioner’s self-

serving testimony at the evidentiary hearing that he did not want to go to trial and was misled

regarding his sentencing exposure. Therefore, the Court finds that Petitioner has not provided

any evidence demonstrating that Ms. Cornick was ineffective in her representation with regard to

the plea agreement or advice about Petitioner’s sentencing exposure. Accordingly, Petitioner is

not entitled to relief on this basis.

                3.      Ground Three: Ineffective Representation at Sentencing

        Concerning his third claim of ineffective assistance of counsel, Petitioner maintains that

counsel was ineffective for “declining to advocate on his behalf with respect to the contents of



                                                  9
         Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 10 of 15




the Presentence Investigation Report [(“PSR”)].” (Doc. No. 207 at 3.) He asserts that Ms.

Cornick should have objected to his designation as a career offender, which designation was

based on two prior state convictions. (Id.) This claim, too, is without merit.

        The Sentencing Guidelines provide that a defendant may be deemed a “career offender”

if he has “at least two prior felony convictions of either a crime of violence or a controlled

substance offense.” See U.S.S.G. § 4B1.1(a). The Guidelines define a “controlled substance

offense” as:

        an offense under federal or state law, punishable by imprisonment for a term
        exceeding one year, that prohibits the manufacture, import, export, distribution, or
        dispensing of a controlled substance (or a counterfeit substance) or the possession
        of a controlled substance (or a counterfeit substance) with intent to manufacture,
        import, export, distribute, or dispense.

Id. § 4B1.2. A review of the record indicates that Petitioner was determined to be a career

offender as a result of his felony convictions for controlled substance offenses from 1991 and

1995. (Doc. Nos. 154, 257-6.) Petitioner requested that Ms. Cornick object to his designation as

a career offender on the basis that the Government had committed fraud by forging his prior

record in bad faith. (Doc. No. 257-6 at 3.) Ms. Cornick refused to make such an argument

because she had no evidence that Petitioner’s criminal history was forged and therefore lacked a

good faith basis to object to the career-offender designation. (Id.) Accordingly, because

“counsel cannot be deemed ineffective for failing to raise a meritless claim,” see Werts v.

Vaughn, 228 F.3d 178, 203 (3d Cir. 2000), Petitioner has failed to demonstrate that Ms.

Cornick’s representation was deficient with respect to his sentencing, and his third claim for

relief is unavailing.




                                                 10
         Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 11 of 15




               4.      Ground Four: Failing to Request a Jury Instruction on Possession

        As to his fourth ground for relief, Petitioner contends that counsel was ineffective for

“failing to argue for a jury instruction on the element of possession to highlight [his] status as a

victim of the robbery at his residence.” (Doc. No. 207 at 3.) In the alternative, Petitioner

contends here that counsel was ineffective for failing to object to the jury instruction the Court

provided on possession “which did not allude to [Petitioner’s] status as a victim of the same

robbery at his residence.” (Id.) Petitioner has not proposed any alternative jury instruction, nor

has he cited to any legal authority in support of this otherwise vaguely asserted claim. The

record reflects that Ms. Cornick submitted proposed jury instructions that tracked the Third

Circuit’s Model Criminal Jury Instructions, including with regard to the element of possession.

Petitioner provides no explanation as to how Ms. Cornick’s proposed jury instructions were

unreasonable. Nor has Petitioner offered any basis upon which Ms. Cornick would have been

obligated to object to the final jury instructions. As the Third Circuit has observed, “we have a

hard time concluding that the use of our own model instruction can constitute error.” See United

States v. Petersen, 622 F.3d 196, 208 (3d Cir. 2010). Accordingly, the Court finds no basis to

determine that Ms. Cornick’s representation with respect to jury instructions fell below an

objectively reasonable standard or that Petitioner was in any way prejudiced by the jury

instructions that were ultimately read to the jury. Therefore, Petitioner is not entitled to relief on

this basis.

               5. Ground Five: Failure to Prepare for Trial or Call Favorable Witnesses

        Regarding his fifth ground for relief, Petitioner contends that Ms. Cornick was ineffective

for failing to adequately investigate the charges against Petitioner and consult with Petitioner,

leading to a failure to call favorable witnesses. (Doc. No. 207 at 3.) Specifically, Petitioner



                                                  11
         Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 12 of 15




alleges that if Ms. Cornick had sufficiently investigated his case, she would have called as a

witness a K-9 handler police officer who was present the night of Petitioner’s arrest. (Doc. No.

261 at 9.)

        To prevail on an ineffectiveness claim regarding witness testimony, a defendant must

establish that the witness testimony would have been both material and favorable to him. See

Collins v. Meyers, 77 F. App’x 563, 566 (3d Cir. 2003). Notably, counsel is not obligated to

interview or call every potential witness in a case. See Lewis v. Mazurkiewicz, 915 F.2d 106,

113 (3d Cir. 1993) (noting that “counsel [is] simply required to exercise reasonable professional

judgment in deciding whether to interview [a witness]”).

        The Court’s review of the record in this case indicates that Petitioner: (1) never told Ms.

Cornick about the K-9 handler officer; (2) made no indication that the officer may have been a

potentially relevant witness; and (3) did not suggest to what the officer may have testified. (Doc.

No. 258 at 95.) Further, Ms. Cornick reviewed police reports during her trial preparation and did

not find anything that would have indicated that the officer could provide relevant testimony.

(Id.) In addition, the record demonstrates that Petitioner readily informed Ms. Cornick about

potentially favorable witnesses, and Ms. Cornick attempted to follow up on all witnesses that

Petitioner brought to her attention. (Id. at 57-58; Doc. Nos. 257-2, 257-3, 257-4.) Petitioner has

not demonstrated that Ms. Cornick’s failure to call this officer was unreasonable, nor has he

indicated how he was prejudiced by the lack of the officer’s testimony at trial. Accordingly, the

Court finds that Petitioner is not entitled to relief on this basis.

                6. Ground Six: Failure to Question a Juror Regarding Impartiality

        As to his sixth and final ground for relief, Petitioner argues that counsel was ineffective

“by failing to question Juror No. 12 about whether [she] could continue to impartially serve on



                                                   12
          Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 13 of 15




the jury after hearing certain comments in the elevator between the prosecutor and another

attorney,” or, in the alternative, “by otherwise failing to object to Juror No. 12 continuing to

serve on the jury.” (Doc. No. 207 at 3-4.) The facts underlying this claim are straightforward.

On the morning of the third day of trial, a juror advised the Court that she had overheard a brief

conversation between the prosecutor and another attorney that took place in an elevator. The

Court held an on-record conference in chambers with the lawyers and the juror, whereupon the

following colloquy took place:

                THE COURT: When did the contact occur?

                MR. PFANNENSCHMIDT: 1 In the elevator this morning.

                THE COURT: This morning?

                MR. PFANNENSCHMIDT: Yes.

                THE COURT: And what happened?

                MR. PFANNENSCHMIDT: I was -- there was another attorney in the
                elevator who asked me a couple of questions about the case.

                THE COURT: All right. Let me stop you there and ask Juror Number 12,
                did you overhear the conversation?

                JUROR NUMBER 12: Yes.

                THE COURT: What did you hear?

                JUROR NUMBER 12: I heard her asking if [Petitioner] was behaving
                himself.

                THE COURT: And did you hear anything else? What was the response,
                if you heard it?

                JUROR NUMBER 12: He said yes and that [Ms. Cornick] was doing a
                good job for him.

                THE COURT: Is that it?


1
    Mr. Pfannenschmidt prosecuted this case on behalf of the Government.
                                                 13
         Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 14 of 15




               MR. PFANNENSCHMIDT: That’s it.

               THE COURT: All right. You’ve heard my instructions to you about
               keeping an open mind and only being influenced by the evidence, and I
               described to you what the evidence is, the testimony of the witnesses and
               the exhibits that would be received in court. Having overheard that
               conversation, do you think you’ll be able to follow my instruction on the
               law?

               JUROR NUMBER 12: Absolutely.

               THE COURT: You’ll be uninfluenced by what you heard in the elevator?

               JUROR NUMBER 12: Totally uninfluenced.

               THE COURT: Okay. Counsel, do you want to inquire?

               MS. CORNICK: I have no inquiries, Your Honor, on behalf of the
               defense.

               MR. PFANNENSCHMIDT: I don’t.

               THE COURT: All right. Juror Number 12, thank you.

(Doc. No. 166 at 3-4.)

       Nothing in this colloquy, or elsewhere in the record, indicates that Ms. Cornick failed to

provide effective assistance. Although Petitioner contends that Ms. Cornick should have done

more to question the juror, it is unclear what Petitioner believes she should have asked. Nor has

he shown that the juror’s impartiality was in jeopardy based on overhearing a non-substantive

conversation. Ms. Cornick testified at the evidentiary hearing that she was satisfied that the juror

could remain impartial, that she did not feel it would have been in Petitioner’s interest to object

to the juror’s continued service, and that she did not believe she had a good-faith basis to request

that the juror be removed. (Doc. No. 258 at 79.) Further, Petitioner has proffered no evidence

nor made any argument that would allow the Court to find the juror was biased and that he was

prejudiced by the juror’s continued service. Counsel will not be deemed ineffective for failing to

                                                 14
         Case 1:10-cr-00341-YK Document 266 Filed 03/16/21 Page 15 of 15




seek to remove a juror where there is no basis in the record that would allow a finding that the

juror was biased or otherwise unduly influenced. See, e.g., Brown v. Warden, SCI-Retreat, 104

F. App’x 232, 234 (3d Cir. 2004) (finding that where there was no evidence of actual bias, there

was no prejudice as a result of any potential ineffective assistance). Accordingly, the Court finds

that Petitioner has failed to demonstrate that Ms. Cornick’s representation was ineffective with

respect to this incident and is not entitled to relief on this basis.

        B.      Certificate of Appealability

        In proceedings brought under Section 2255, a petitioner cannot appeal to the circuit court

unless a certificate of appealability (“COA”) has been issued. A court may not issue a COA

unless “the applicant has made a substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). In other words, a COA should not issue unless “reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” See Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Because the Court concludes that Petitioner’s claims of

ineffective assistance are meritless, the Court finds that reasonable jurists would not disagree

with the Court’s assessment of Petitioner’s claims. Accordingly, a COA will not issue in this

case.

V.      CONCLUSION

        For the foregoing reasons, the Court will deny Petitioner’s Section 2255 motion (Doc.

No. 179) and will not issue a COA. An appropriate Order follows.




                                                   15
